ORDER

PER CURIAM.
A jury convicted defendant of ten offenses, including statutory sodomy, sexual abuse, rape, third degree assault, and endangering the welfare of a child. The trial court sentenced defendant to three consecutive life sentences, together with other concurrent sentences.
On appeal, defendant raises six points, several of which allege plain error. We have reviewed the briefs, legal file, and transcript. No error of law appears. No jurisprudential purpose would be served by a written opinion. Rule 30.25(b).
The trial court’s judgment is affirmed.